UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:13-CR-481-T-17
TIMOTHY LAVIEL JACKSON.

ORDER

This cause is before the Court on:

Dkt. 77 Motion for Jurisdiction

Defendant Timothy Laviel Jackson, pro se, seeks a determination of whether

the State of Florida or the United States has jurisdiction of Defendant Jackson,

Defendant Jackson asserts that there is a conflict between the terms of
the state sentence that Defendant Jackson is serving and the terms of Defendant
Jackson's federal sentence. Defendant Jackson has been ordered to
remain in the custody of the Florida Department of Corrections to complete
the state sentence, which contradicts Defendant Jackson’s federal sentence

to remain in the custody of the U.S. Marshal.
1. Background

Defendant Jackson was in state custody at the time the Indictment
was filed; the Government filed a Motion for Writ of Habeas Corpus Ad

Prosequendum to bring Defendant Jackson before this Court.

Defendant Jackson was sentenced on Counts 1, 2 and 4 on June 17, 2014.
(Dkts. 57, 58). Defendant Jackson was sentenced to a term of imprisonment of 180
months imprisonment on Counts 1, 2, 4, concurrent, and to run concurrently with the
term of imprisonment in Docket Numbers 2011CF6548, 2011CF15493 and 2012CF15869
in Hillsborough County, Florida; a term of supervised release of 60 months on Counts

1, 2, 4, concurrent; fine waived, and a special assessment fee of $300.00.

Defendant Jackson previously requested an order transporting Defendant Jackson

from state custody to federal custody. The Court denied the Motion, finding that the
authority to transport Defendant is with the Bureau of Prisons. (Dkt. 75).

Defendant Jackson was sentenced on the state charges on March 8, 2013.
Defendant Jackson had already been sentenced for the state charges when Defendant
Jackson was sentenced for the federal charge. The Florida Department of Corrections

had primary jurisdiction.

When Defendant Jackson was sentenced in this case, pursuant to 18 U.S.C. Sec. 3584,
the Court had the authority to direct that the federal sentence run concurrently with the state
sentence. Defendant Jackson was returned to the custody of the State of Florida after

sentencing.
2. Discussion

Defendant Jackson requests that the Court make a determination of jurisdiction

as between Defendant Jackson’s state sentence and federal sentence.

The Court construes Defendant’s Motion as a request for the Court to direct
the Florida Department of Corrections to transfer the custody of Defendant Jackson

to the Bureau of Prisons.

The Court previously denied Defendant Jackson’s Motion to Transport. Defendant
Jackson can communicate with the Bureau of Prisons and/or the Florida Department of
Corrections at present to determine the required procedure for designation. Defendant
_ Jackson does not assert that the Bureau of Prisons has designated the Florida
facility as a federal facility for service of Defendant’s concurrent state and federal
sentences. Therefore, when Defendant Jackson completes service of Defendant’s state
sentence, the Court expects that Defendant Jackson’s custody will be transferred to the
Bureau of Prisons for service of Defendant’s federal sentence. Defendant Jackson can

request a retroactive determination at that time.

After consideration, the Court denies Defendant Jackson’s Motion for Jurisdiction
without prejudice, and directs Defendant Jackson to communicate the Bureau of Prisons and

the Florida Department of Corrections to resolve this issue. Accordingly, it is

ORDERED that pro se Defendant Timothy Laviel Jackson’s Motion
for Jurisdiction (Dkt. 77) is denied without prejudice; the Court directs Defendant

Jackson to communicate with the Bureau of Prisons and the Florida Department
of Corrections to determine the required procedure for designation.

DONE and ORDERED in Chambers in Tampa, Florida on this / E
day of November, 2019.

~

a, m7, a EFF :

eZee 4 i FKL 6 Re, ae en

—<_ Ze
PS ETO ACHEVICH

=== ~
Senior United States District Judge a

 

Copies to:

All parties and counsel of record

Pro Se Defendant:

Timothy Laviel Jackson
T66538

Orlando East Unit
7000 H,C, Kelley Road
Orlando, FL 32831
